Exhibit 10.5

FIRST AMENDMENT TO CREDIT AGREEMENT

AND OTHER LOAN DOCUMENTS

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 10th day of December, 2009, by and among FOX
PROPERTIES LLC, a Delaware limited liability company (“Borrower”), DUPONT FABROS
TECHNOLOGY, L.P., a Maryland limited partnership (“Guarantor”), TD BANK,
NATIONAL ASSOCIATION, a national banking association (“TD”), THE OTHER LENDERS
WHICH ARE SIGNATORIES HERETO (TD and the other lenders which are signatories
hereto, collectively, the “Lenders”), and TD BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders (the
“Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, Guarantor, Agent, and the Lenders entered into that certain
Credit Agreement dated as of December 2, 2009 (as amended herein and as the same
may be further varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified or amended from time to time, the “Credit
Agreement”);

WHEREAS, pursuant to the Credit Agreement, Lenders made a loan to Borrower in
the principal amount of $150,000,000.00 in accordance with the terms of the
Credit Agreement (the “Loan”), which Loan is evidenced by, among other things,
the Notes made by Borrower to the order of Lenders and delivered from time to
time under the Credit Agreement (together with all amendments, modifications,
consolidations, increases, supplements and extensions thereof, collectively, the
“Note”);

WHEREAS, Guarantor desires to issue unsecured notes in the maximum principal
face amount of $650,000,000.00, and desires to have Borrower guarantee the
obligations of Guarantor with respect thereto;

WHEREAS, in order to induce the Lenders to consent thereto, the Agent, the
Lenders, the Borrower and Guarantor desire to enter into this Amendment;

NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement, as amended herein.

2. Modification of the Credit Agreement. Borrower, Guarantor, the Lenders and
Agent do hereby modify and amend the Credit Agreement as follows:

(a) By inserting the following definitions in §1.1 of the Credit Agreement:

“First Amendment. That certain First Amendment to Credit Agreement and Other
Loan Documents dated as of December     , 2009, by and among Borrower,
Guarantor, Agent and the Lenders.

Indenture. The Indenture between Guarantor, the indenture trustee and the other
parties thereto relating to the Senior Notes.



--------------------------------------------------------------------------------

Senior Notes. The senior unsecured notes of the Guarantor contemplated by and
described in Paragraph 4 of the First Amendment.”

(b) By inserting the following as §8.16 of the Credit Agreement:

“§8.16 Restriction on Indenture.

(a) Borrower and Guarantor shall not increase, modify or amend the Indenture,
the Senior Notes, or any of the documents relating thereto without the prior
written consent of the Required Lenders.

(b) Borrower shall not (i) prepay, purchase, repay, amortize, retire, redeem,
defease or otherwise acquire any of the indebtedness evidenced by the Senior
Notes or contemplated by or guaranteed under the Indenture, or (ii) make any
payments on or with respect to the Senior Notes or any guaranty contained in the
Indenture, provided that, consistent with §8.7, so long as (A) the full amount
on deposit in the Cash Collateral Account has been fully and completely released
to Borrower in accordance with §2.7 hereof, (B) no Default or Event of Default
exists or would occur as a result thereof, (C) all amounts then payable under
the Loan Documents have been paid, and (D) all expenses then payable
attributable to the ownership, operation, leasing, maintenance of or otherwise
with respect to the Mortgaged Property have been paid (or with respect to those
not payable on a monthly basis, adequately reserved) by Borrower, Borrower may
make ordinary interest payments on the Senior Notes to the extent Guarantor has
insufficient funds to do so.”

(c) By inserting “, §8.16” following “§8.15” appearing in the 15th line of §12.2
of the Credit Agreement.

3. Modification of the Guaranty. Guarantor, Agent and the Lenders hereby modify
and amend the Guaranty dated as of December 2, 2009, given by Guarantor to and
for the benefit of Agent and the Lenders as follows:

(a) By deleting in their entirety the words “subject to the terms of Section 22
below,” from the first line of §1(a) of such Guaranty;

(b) By deleting in its entirety Section 22(a) of such Guaranty and inserting in
lieu thereof “(a) [Intentionally Omitted.]”;

(c) By deleting in its entirety Section 22(b) of such Guaranty and inserting in
lieu thereof “(b) Guarantor specifically acknowledges and agrees that any
reduction in the obligations of the Borrower under the Notes and the other Loan
Documents whether by payment, realization by the Credit Parties upon any
collateral for the Loan or otherwise, shall not reduce or otherwise affect the
amount recoverable from Guarantor hereunder until either (1) Guarantor itself
has paid and the Credit Parties have received the full amount recoverable from
Guarantor or (2) all of the obligations guaranteed or undertaken by Guarantor
hereunder have been fully and finally paid and performed in full as contemplated
hereinabove.”; and

(d) By deleting in its entirety Section 22(c) of such Guaranty and inserting in
lieu thereof “(c) Notwithstanding anything in this Guaranty to the contrary,
there shall be no limit on Guarantor’s obligations and liabilities guaranteed
pursuant to Section 1 of this Guaranty or the

 

2



--------------------------------------------------------------------------------

amount recoverable against Guarantor with respect thereto. Furthermore, nothing
in this Guaranty shall limit Guarantor’s obligations under the Environmental
Indemnity or the Indemnity and Guaranty Agreement.”.

The foregoing modifications to the Guaranty shall be effective, if at all, on
the date on which the Senior Notes have been issued by Guarantor in accordance
with Paragraph 4 of this Amendment.

4. Consent to Guaranty of Senior Notes. Subject to satisfaction of each of the
terms, provisions and conditions in Paragraph 4 of this Amendment, and to the
effectiveness of this Amendment, notwithstanding the terms of §7.21(b)(i)(K),
(M), (O) and (Q), §7.21(b)(ii)(C), §8.1 and 8.13 of the Credit Agreement, the
Lenders consent to the execution and delivery by Borrower of a guarantee of the
senior unsecured notes to be issued by Guarantor (the “Senior Notes”), provided
that:

(a) The maximum aggregate principal amount of the Senior Notes shall not exceed
$650,000,000.00;

(b) The Senior Notes shall be issued pursuant to an indenture on or before
May 2, 2010;

(c) Contemporaneously with the issuance of the Senior Notes, the proceeds
therefrom shall be used to refinance the indebtedness and satisfy the other
obligations under the Revolving Credit Agreement and Revolving Loan Documents in
existence immediately prior to such issuance in their entirety, and the
Revolving Credit Agreement and the Revolving Loan Documents in existence
immediately prior to such issuance shall be terminated;

(d) The Senior Notes, any guaranty of the Senior Notes and any indebtedness or
obligations relating to the Senior Notes shall be unsecured obligations of each
of Guarantor, Borrower and any other guarantor thereof, and no Lien or any other
lien, security title, encumbrance, mortgage, pledge, charge or other security
interest of any kind shall be, or permitted to be, granted, sought, suffered,
created or incurred in connection therewith at any time upon any of their
respective properties or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom;

(e) The maturity date of the Senior Notes shall be not sooner than six (6) years
from the date of issuance;

(f) The Indenture and other documents relating to the Senior Notes shall not
contain any conditions, limitations, restrictions, requirements, provisions,
covenants, defaults or any other provisions having a comparable effect limiting
(i) the sale of the Mortgaged Property, except for provisions not more limiting
than requiring that any such sale be for a purchase price conclusively
determined in good faith by the board of directors of the REIT to be fair market
value under the circumstances, that at least 75% of the consideration is cash or
the assumption of debt by the buyer and that the proceeds are used to repay the
Obligations, with any excess applied to other secured debt, reinvested in the
business or used to offer to repay the Senior Notes, or (ii) the refinance of
the Mortgaged Property by Borrower, except for provisions not more limiting than
requiring that such refinancing be in an amount not exceeding the sum of the
Outstanding principal balance of the Loans, all accrued but unpaid interest,
premiums and fees and reasonable closing fees and costs (it being understood
that the requirements of this clause (f) shall be satisfied so long as

 

3



--------------------------------------------------------------------------------

Borrower is free under the Indenture and other documents relating to the Senior
Notes to sell the Mortgaged Property as provided in (i) above or refinance the
Mortgaged Property for new debt of Borrower in an amount not exceeding the sum
of the Outstanding principal balance of the Loans, all accrued but unpaid
interest, premiums and fees and reasonable closing fees and costs in all events
without approval of the holders of the Senior Notes or any trustee acting on
their behalf and without the same creating or constituting a default); provided,
however, that (x) any refinance, sale, conveyance or transfer of the Mortgaged
Property (in whole or in part) shall remain subject in all respects to the terms
and conditions of the Loan Documents and (y) the requirements referenced and/or
articulated in (i) and (ii) of this clause (f) shall not apply to any
foreclosure in connection with an exercise of remedies of Agent and/or the
Lenders under the Loan Documents;

(g) Contemporaneously with the issuance of the Senior Notes, Borrower and
Guarantor shall deliver to Agent a pro forma Compliance Certificate evidencing
compliance with the financial covenants in the Credit Agreement;

(h) Notwithstanding the terms of §7.21(a)(iii) and §7.21(b)(i)(J) of the Credit
Agreement, Borrower may modify the “single purpose entity” provisions included
in its organizational documents solely to permit the unsecured guaranty of the
Senior Notes consistent with the terms of this Amendment, provided Agent shall
have given its prior written approval thereof, such approval not to be
unreasonably withheld;

(i) The documentation relating to the Senior Notes and the Indenture (including,
without limitation, the guaranty by Borrower of the Senior Notes) shall be
acceptable to the Agent in its sole discretion; and

(j) Borrower shall promptly deliver to Agent executed copies of the Indenture,
Senior Notes and any other agreements executed and delivered in connection
therewith (including, without limitation, the guaranty by Borrower of the Senior
Notes).

5. References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement or any other Loan Document, shall be deemed a reference to the
Credit Agreement or such other Loan Document, as modified and amended herein.

6. Acknowledgment of Borrower and Guarantor. Borrower and Guarantor hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantor, as applicable, enforceable
against Borrower and Guarantor in accordance with their respective terms, and
that the execution and delivery of this Amendment and any other documents in
connection therewith do not constitute, and shall not be deemed to constitute, a
release, waiver or satisfaction of Borrower’s or Guarantor’s obligations under
the Loan Documents. Borrower and Guarantor acknowledge that Agent and Lenders
have made no agreement, and are in no way obligated, to grant any future
forbearance, extension, waiver, indulgence, amendment or consent, and the
consents contemplated hereby shall be expressly limited to the consent set forth
in Paragraph 4 above and shall not be deemed to create a course of dealing with
or otherwise create any express or implied duty by Agent or any of the Lenders
to provide any future forbearance, extension, waiver, amendment, indulgence or
consent. Guarantor acknowledges that pursuant to this Amendment any limitations
on its liability under the Guaranty are being removed, and that Guarantor shall
be fully and completely liable for the “Obligations” (as defined in the Guaranty
of Guarantor dated December 2, 2009, as amended by the terms of this Amendment)
without limitation. The parties acknowledge and agree that, as contemplated by
the Credit Agreement, from

 

4



--------------------------------------------------------------------------------

and after the issuance of the Senior Notes, the term “Revolving Loan Documents”
in the Credit Agreement shall refer to the Senior Notes, the Indenture and any
and all other documents, instruments or agreements relating thereto executed or
delivered at any time by or on behalf of the borrowers or other parties
thereunder or in connection therewith, as any of the same may be amended,
supplemented, substituted, renewed, extended or otherwise modified in whole or
in part from time to time. For the avoidance of doubt, in the event the
indebtedness evidenced and/or secured by such Revolving Loan Documents is
refinanced in whole or in part, from time to time, by any bond or other
financing, any and all documents, instruments or agreements now or hereafter
executed or delivered by or on behalf of the borrowers (and/or any Affiliates of
Borrower or Guarantor) thereunder or in connection therewith (as any of the same
may be amended, supplemented, substituted, renewed, extended or otherwise
modified in whole or in part from time to time) shall be included in the term
“Revolving Loan Documents” under the Credit Agreement.

7. Representations and Warranties. Borrower and Guarantor represent and warrant
to Agent and the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantor, (ii) have been duly authorized by all necessary proceedings on
the part of the Borrower and Guarantor, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which either Borrower or Guarantor is subject or any judgment,
order, writ, injunction, license or permit applicable to either Borrower or
Guarantor, (iv) do not and will not conflict with or constitute a default
(whether with the passage of time or the giving of notice, or both) under any
provision of the partnership agreement or certificate, certificate of formation,
operating agreement, articles of incorporation or other charter documents or
bylaws of, or any mortgage, indenture, agreement, contract or other instrument
binding upon, Borrower or Guarantor or any of their respective properties or to
which Borrower or Guarantor is subject, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of Borrower or Guarantor, other than the liens and
encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantor enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained.

(d) Reaffirmation. Borrower and Guarantor reaffirm and restate as of the date
hereof each and every representation and warranty made by Borrower, Guarantor
and their respective Subsidiaries in the Loan Documents or otherwise made by or
on behalf of such Persons in connection therewith except for representations or
warranties that expressly relate to an earlier date.

 

5



--------------------------------------------------------------------------------

(e) Principal Balance. The outstanding principal balance of the Loan is
$150,000,000.00.

8. No Default. By execution hereof, the Borrower and Guarantor each certify that
Borrower and Guarantor are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.

9. Waiver of Claims. Borrower and Guarantor acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and each of Borrower and Guarantor does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action, if any.

10. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and the other Loan Documents remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Loan Documents as modified and amended herein. Nothing in this
Amendment or any other document delivered in connection herewith shall be deemed
or construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantor under the Loan Documents.

11. Guaranty of Senior Notes not an Investment. The delivery by Borrower of a
guaranty of the Senior Notes, in the form required and to the extent permitted
under this Amendment, shall not be deemed an Investment.

12. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon (a) the execution and delivery of this
Amendment by Borrower, Guarantor, Agent and the Required Lenders, and (b) the
payment to Agent for the account of each Lender executing and delivering this
Amendment prior to Agent declaring this Amendment effective pursuant to this
Paragraph 12, a fee in an amount equal to 0.10% (10 basis points) multiplied by
the amount of such Lender’s Commitment. The Borrower will pay the reasonable
fees and expenses of Agent in connection with this Amendment.

13. Amendment as Loan Document. This Amendment shall constitute a Loan Document.

14. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

15. MISCELLANEOUS. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA. This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER:

FOX PROPERTIES LLC, a Delaware limited

liability company

By:

  Safari Ventures LLC, a Delaware limited liability company, its Managing Member
  By:   DuPont Fabros Technology, Inc., a Maryland corporation, its Managing
Member     By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   General Counsel and Secretary
      (SEAL)                

 

GUARANTOR: DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:  
DuPont Fabros Technology, Inc., a Maryland corporation, its Sole General Partner
  By:  

/s/ Richard A. Montfort, Jr.

  Name:   Richard A. Montfort, Jr.   Title:   General Counsel and Secretary    
(SEAL)                

[Signatures Continued On Next Page]

 

7



--------------------------------------------------------------------------------

LENDERS:

TD BANK, NATIONAL ASSOCIATION

individually as a Lender and as Agent

By:  

/s/ Brian S. Welch

Name:   Brian S. Welch Title:   Vice President

 

BARCLAYS BANK PLC, as a Lender By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

JEFFERIES GROUP, INC., as a Lender By:  

/s/ Brian Wolfe

Name:   Brian Wolfe Title:   MD

 

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Dan LePage

Name:   Dan LePage Title:   Authorized Signatory

 

MACQUARIE BANK LIMITED, as a Lender By:  

/s/ Andrew Dainton

Name:   Andrew Dainton Title:   Associate Director

[Signatures Continued On Next Page]

 

8



--------------------------------------------------------------------------------

By:  

/s/ Carol Ip

Name:   Carol Ip Title:   Manager

 

MIHI LLC, as a Lender By:  

/s/ Tim Bishop

Name:   Tim Bishop Title:   President

 

By:  

/s/ Christine Rivera

Name:   Christine Rivera Title:   Secretary

 

9